Beckworth, Judge:
The merchandise involved in these cases consists of jewelry boxes of wood lined with textile fabrics, imported from Japan and entered at the port of New York during 1965. It was assessed with duty at 8.5 per centum ad valorem and 2 cents per pound under item 204.50 of the Tariff Schedules of the United States and is claimed to be dutiable at 5 per centum ad valorem and 2 cents per pound under said item by virtue of the Tariff Schedules Technical Amendments Act of 1965.
Counsel for the respective parties have submitted these cases on a stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
1. That the merchandise covered by the protests and entries enumerated on Schedule “A” attached hereto and made a part hereof, and *127assessed with duty at the rate of 8.5% ad valorem plus per pound under Item 204.50 of the Tariff Schedules of the United States, consist of jewelry boxes, of wood (which are not cigar or cigarette boxes), lined with textile fabrics.
2. That the protests were filed against the entries under Section 514 of the Tariff Act of 1980, within 60 days after the date of liquidation thereof, and that said protests are now pending before this Court.
3. That within 120 days after the date of enactment of Public Law 89-241, 89th Congress, approved October 7, 1965, a request was filed with the Collector of Customs at the port of entry for reliquidation and reassessment of the duties at rate of 5% ad valorem plus 2$ per pound under said Item 204.50, by virtue of Section 11 of said Public Law.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated on Schedule “A” attached hereto and made a part hereof be submitted on this stipulation, the same being limited to the merchandise assessed under said Item 204.50.
In view of this stipulation, which is accepted as an agreed statement of fact, we hold that the merchandise covered by the protests herein, consisting of jewelry boxes of wood (which are not cigar or cigarette boxes), lined with textile fabrics, assessed with duty under said item 204.50, is subject to duty by virtue of section 11 of said Tariff Schedules Technical Amendments Act of 1965, at 5 per centum ad valorem and 2 cents per pound under said item 204.50, as jewelry boxes of wood (which are not cigar or cigarette ’boxes), lined with textile fabrics.
The protests are sustained and judgment will be entered for the plaintiff.